Exhibit 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of July 30, 2004

 

among

 

NEWMONT MINING CORPORATION,

 

NEWMONT USA LIMITED,

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK,

as Administrative Agent,

 

THE BANK OF NOVA SCOTIA,

THE ROYAL BANK OF SCOTLAND, plc,

as Co-Syndication Agents

 

and

 

CITICORP USA, Inc.,

HSBC BANK USA,

UBS LOAN FINANCE LLC,

SUMITOMO MITSUI BANKING CORPORATION

as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J. P. MORGAN SECURITIES INC.,

as Sole Lead Arranger and Sole Bookrunner

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      Definitions     

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Classification of Loans and Borrowings

   17

SECTION 1.03.

  

Terms Generally

   17

SECTION 1.04.

  

Accounting Terms; GAAP

   18 ARTICLE II      The Credits     

SECTION 2.01.

  

Commitments

   18

SECTION 2.02.

  

Loans and Borrowings

   18

SECTION 2.03.

  

Requests for Revolving Borrowings

   19

SECTION 2.04.

  

Competitive Bid Procedure

   20

SECTION 2.05.

  

Swingline Loans

   22

SECTION 2.06.

  

Letters of Credit

   24

SECTION 2.07.

  

Funding of Borrowings

   28

SECTION 2.08.

  

Interest Elections

   29

SECTION 2.09.

  

Termination and Reduction of Commitments

   30

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

   30

SECTION 2.11.

  

Prepayment of Loans

   31

SECTION 2.12.

  

Fees

   32

SECTION 2.13.

  

Interest

   34

SECTION 2.14.

  

Alternate Rate of Interest

   35

SECTION 2.15.

  

Increased Costs

   35

SECTION 2.16.

  

Break Funding Payments

   37

SECTION 2.17.

  

Taxes

   38

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   39

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

   41 ARTICLE III      Representations and Warranties     

SECTION 3.01.

  

Organization; Powers

   42

SECTION 3.02.

  

Authorization; Enforceability

   42

SECTION 3.03.

  

Governmental Approvals; No Conflicts

   43

 



--------------------------------------------------------------------------------

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

   43

SECTION 3.05.

  

Properties

   43

SECTION 3.06.

  

Litigation and Environmental Matters

   44

SECTION 3.07.

  

Compliance with Laws and Agreements

   44

SECTION 3.08.

  

Investment and Holding Company Status

   44

SECTION 3.09.

  

Taxes

   44

SECTION 3.10.

  

ERISA

   44

SECTION 3.11.

  

Disclosure

   45

SECTION 3.12.

  

Federal Regulations

   45

SECTION 3.13.

  

Subsidiaries

   45 ARTICLE IV      Conditions     

SECTION 4.01.

  

Effective Date

   46

SECTION 4.02.

  

Each Credit Event

   47 ARTICLE V      Affirmative Covenants     

SECTION 5.01.

  

Financial Statements and Other Information

   48

SECTION 5.02.

  

Notices of Material Events

   49

SECTION 5.03.

  

Existence; Conduct of Business

   49

SECTION 5.04.

  

Payment of Obligations

   50

SECTION 5.05.

  

Maintenance of Properties; Insurance

   50

SECTION 5.06.

  

Books and Records; Inspection Rights

   50

SECTION 5.07.

  

Compliance with Laws

   50

SECTION 5.08.

  

Use of Proceeds

   50 ARTICLE VI      Negative Covenants     

SECTION 6.01.

  

Consolidated Indebtedness

   51

SECTION 6.02.

  

Leverage Ratio

   51

SECTION 6.03.

  

Liens

   51

SECTION 6.04.

  

Fundamental Changes

   52

SECTION 6.05.

  

Intercompany Indebtedness of Guarantors

   53

SECTION 6.06.

  

Indebtedness of Certain Subsidiary Guarantors

   53

 

ii



--------------------------------------------------------------------------------

ARTICLE VII      Events of Default      ARTICLE VIII      The Administrative
Agent      ARTICLE IX      Guarantee      ARTICLE X      Miscellaneous     

SECTION 10.01.

  

Notices

   60

SECTION 10.02.

  

Waivers; Amendments

   61

SECTION 10.03.

  

Expenses; Indemnity; Damage Waiver

   62

SECTION 10.04.

  

Successors and Assigns

   63

SECTION 10.05.

  

Survival

   66

SECTION 10.06.

  

Counterparts; Integration; Effectiveness

   66

SECTION 10.07.

  

Severability

   67

SECTION 10.08.

  

Right of Setoff

   67

SECTION 10.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

   67

SECTION 10.10.

  

WAIVER OF JURY TRIAL

   68

SECTION 10.11.

  

Headings

   68

SECTION 10.12.

  

Confidentiality

   68

SECTION 10.13.

  

Interest Rate Limitation

   69

SECTION 10.14.

  

USA Patriot Act

   70 ARTICLE XI      Treatment of Loans for Purposes of Regulation U     

SECTION 11.01.

  

Treatment for Purposes of Regulation U

   70

SECTION 11.02.

  

Allocation of Credit

   70

SECTION 11.03.

  

Allocation of Collateral

   71

SECTION 11.04.

  

Allocation of Payments

   72

SECTION 11.05.

  

Information

   72

SECTION 11.06.

  

Individual Lender Responsibility

   72

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.01

  

—  Commitments

Schedule 2.06

  

—  Existing Letters of Credit

Schedule 3.06

  

—  Disclosed Matters

Schedule 3.13

  

—  Subsidiaries

Schedule 6.03

  

—  Existing Liens

Schedule 6.05

  

—  Existing Indebtedness of Certain Guarantors

 

EXHIBITS:

 

Exhibit A    Form of Assignment and Acceptance Exhibit B-1    Form of Opinion of
Britt D. Banks, Vice President and General Counsel of the Company Exhibit B-2   
Form of Opinion of White & Case LLP, Special Counsel for the Company Exhibit C
   Form of Assumption Agreement Exhibit D    Non-Bank Certificate Exhibit E   
Form of Guarantee Agreement Exhibit F    Form of Subordination Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 30, 2004 (the “Agreement”), among NEWMONT
MINING CORPORATION, a Delaware corporation (the “Company”), NEWMONT USA LIMITED,
a Delaware corporation and a wholly owned subsidiary of the Company (“Newmont
USA”, and together with the Company, the “Borrowers”), the LENDERS party hereto
and JPMORGAN CHASE BANK, as Administrative Agent.

 

The Borrowers have requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) extend credit in the form of Commitments under which the Borrowers
may obtain Revolving Loans in an aggregate principal amount at any time
outstanding that will not result in the Revolving Credit Exposure, together with
the total Competitive Loan Exposure, exceeding $1,250,000,000. The Borrowers
have also requested the Lenders provide procedures under which the Borrowers may
obtain Competitive Loans and Swingline Loans from the Lenders and Letters of
Credit. The proceeds of Borrowings hereunder are to be used for general
corporate purposes of the Borrowers and their subsidiaries and the Letters of
Credit will be used to support payment obligations incurred in the ordinary
course of business by the Borrowers and their subsidiaries.

 

The Lenders are willing to establish the credit facility referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder, or any successor thereto
appointed in accordance with Article VIII.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or ABR Loan or with respect to the facility fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the ratings by Moody’s and S&P applicable on such date to the Index
Debt:

 

Index Debt Ratings

--------------------------------------------------------------------------------

   Eurodollar
Spread


--------------------------------------------------------------------------------

    ABR Spread


--------------------------------------------------------------------------------

    Facility Fee Rate


--------------------------------------------------------------------------------

 

Category 1 A-/A3 or higher

   0.285 %   0 %   0.090 %

Category 2 BBB+/Baa1

   0.350 %   0 %   0.100 %

Category 3 BBB/Baa2

   0.375 %   0 %   0.125 %

Category 4 BBB-/Baa3

   0.550 %   0 %   0.150 %

Category 5 BB+/Ba1

   0.900 %   0 %   0.225 %

Category 6 lower than BB+/Ba1

   1.150 %   0.150 %   0.350 %

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 6; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless (A) one of the two ratings is more than
one Category lower than the other and neither rating is in Category 6, in which
case the Applicable Rate shall be determined by reference to the Category next
below that of the higher of the two ratings or (B) either rating is or is

 

2



--------------------------------------------------------------------------------

deemed to be in Category 6, in which case the Applicable Rate shall be
determined by reference to Category 6 and (iii) if the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Company and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Assumption Agreement” means an assumption agreement in the form of Exhibit C or
any other form approved by the Administrative Agent entered into by any Person
that has merged or consolidated with the Company where such Person is the
surviving corporation.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Battle Mountain Gold” means Battle Mountain Gold Company, a Nevada corporation
and a wholly owned subsidiary of the Company.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” has the meaning ascribed such term in the preamble to this
Agreement.

 

“Borrowing” means (a) Revolving Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

 

“Borrowing Request” means a request by a Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act), of shares representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Company, (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Company by Persons
who were neither (i) nominated by the board of directors of the Company nor (ii)
appointed by directors so nominated or (c) the Company shall cease to own,
directly or through subsidiaries, capital stock and other equity interests of
Newmont USA, representing, after giving effect to ownership attributable to all
minority interests in subsidiaries through which such capital stock or equity
interests are indirectly owned, at least 51% of the economic interest in Newmont
USA represented by all of its outstanding capital stock and other equity
securities.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commission” means the Securities and Exchange Commission.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans pursuant to Section 2.01 (a), to acquire participation
in Swingline Loans pursuant to Section 2.05 and to acquire participations in

 

4



--------------------------------------------------------------------------------

Letters of Credit pursuant to Section 2.06, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Credit
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Commitment, as applicable. The aggregate amount of the Commitments on the date
hereof is $1,250,000,000.

 

“Commodity Hedging Agreement” means any commodity price protection agreement or
other commodity price hedging agreement to which any Borrower or any Significant
Subsidiary is a party, but, in any event, shall not include any agreement for
the sale in the ordinary course of business and on standard trade terms of any
commodity produced (i) from properties or (ii) by other interests owned by the
Borrowers or their Subsidiaries.

 

“Company” has the meaning ascribed such term in the preamble to this Agreement.

 

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.

 

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

 

“Competitive Bid Request” means a request by any Borrower for Competitive Bids
in accordance with Section 2.04.

 

“Competitive Loan” means a Loan made pursuant to Section 2.04.

 

“Competitive Loan Exposure” means, at any time, the aggregate principal amount
of Competitive Loans outstanding at such time. The Competitive Loan Exposure of
any Lender at any time shall be the aggregate principal amount of the
outstanding Competitive Loans of such Lender at such time.

 

“Contingent Obligation” means as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against

 

5



--------------------------------------------------------------------------------

loss in respect thereof; provided, however, that the term Contingent Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business. Unless otherwise limited by the terms of such
Contingent Obligation, the amount of any Contingent Obligation shall be deemed
to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof as determined by the Company in good faith.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in the Form 10-K or in the
Form 10-Q of the Company, dated December 31, 2003 and March 31, 2004,
respectively.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EBITDA” means, with respect to any period, the net income of the Company and
its Subsidiaries on a consolidated basis for such period plus, to the extent
deducted in computing such consolidated net income, without duplication, the sum
of (a) income tax expense, (b) interest expense, (c) depreciation, depletion and
amortization expense, (d) any extraordinary or nonrecurring losses, (e) other
noncash charges reducing such consolidated net income (provided that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing EBITDA for the period in which such cash payment is made), minus, to
the extent added in computing such consolidated net income, without duplication,
the sum of (i) that portion of interest income in excess of interest expense,
(ii) any extraordinary or nonrecurring gains and (iii) other noncash items,
including write-ups of assets, increasing such consolidated net income,
determined on a consolidated basis in accordance with GAAP.

 

“Effective Date” means July 30, 2004.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation, reclamation or
remediation, fines, penalties or indemnities), of the Company or any Subsidiary
directly or indirectly resulting from or based upon (a) compliance or
non-compliance with any Environmental

 

6



--------------------------------------------------------------------------------

Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the presence, release or threatened release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a US Plan (other
than an event for which the 30-day notice period is waived) (or, with respect to
a Plan that is not a US Plan, any similar event under any similar non-US law,
regulation or rule); (b) the existence with respect to any US Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived (or, with respect to a Plan that is
not a US Plan, any similar funding deficiency under any similar non-US law,
regulation or rule); (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan (or, with respect to a Plan that is not a US
Plan, any similar filing under any similar non-US law, regulation or rule); (d)
the incurrence by the Company or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan (or, with
respect to a Plan that is not a US Plan, the incurrence of any similar liability
under any similar non-US law, regulation or rule); (e) the receipt by the
Company or any ERISA Affiliate from the PBGC, any non-US Governmental Authority
(with respect to a Plan that is not a US Plan) or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Company or any ERISA Affiliate of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA (or, with respect to a Plan that is not a US Plan, any similar notice
under provisions of similar non-US law, regulation or rule).

 

“Eurocurrency Reserve Requirements” means, with respect to Eurodollar Loans, the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority to which the Administrative Agent is
subject and applicable to “Eurocurrency Liabilities”, as such term is defined in
Regulation D of the Board, or any similar category of assets or liabilities
relating to eurocurrency fundings.

 

7



--------------------------------------------------------------------------------

Eurocurrency Reserve Requirements shall be adjusted automatically on and as of
the effective date of any change in any reserve percentage.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or registered or in which its principal office is located or, in the
case of any Lender or Issuing Bank, in which its applicable lending office is
located, or any subdivision thereof or therein, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by the Company under Section 2.19(b)) or
any Issuing Bank, any withholding tax imposed by the United States of America
that is in effect and would apply to amounts payable by the applicable Borrower
to such Lender or Issuing Bank at the time such Lender or Issuing Bank becomes a
party to this Agreement (or designates a new lending office) and (d) any
withholding tax that is attributable to such Lender’s failure to comply with
Section 2.17(e), except, in the case of clause (c) above, to the extent that any
applicable Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from any Borrower with respect to any withholding tax pursuant to
Section 2.17.

 

“Existing Credit Agreements” means the Existing Five-Year Credit Agreement, the
Existing 364-Day Credit Agreement and the Existing Three-Year Credit Agreement.

 

“Existing Five-Year Credit Agreement” means the Amended and Restated Five-Year
Credit Agreement dated as of May 22, 2002, as amended, restated, supplemented or
otherwise modified from time to time prior to the Effective Date, among the
Company, certain borrowing subsidiaries, the lenders party thereto and JPMorgan
Chase Bank, as administrative agent.

 

“Existing Letter of Credit” means the letters of credit issued prior to the
Effective Date and set forth on Schedule 2.06.

 

“Existing 364-Day Credit Agreement” means the Amended and Restated 364-Day
Credit Agreement dated as of May 22, 2002, as amended, restated, supplemented or
otherwise modified from time to time prior to the Effective Date, among

 

8



--------------------------------------------------------------------------------

the Company, the lenders party thereto and JPMorgan Chase Bank, as
administrative agent.

 

“Existing Three-Year Credit Agreement” means the Three-Year Credit Agreement
dated as of May 22, 2002, as amended, restated, supplemented or otherwise
modified from time to time prior to the Effective Date, among the Company,
Newmont Finance Limited, the lenders party thereto and JPMorgan Chase Bank, as
administrative agent.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Company.

 

“Guarantee Agreement” means the Guarantee Agreement dated as of July 30, 2004,
made by Battle Mountain Gold and Newmont Capital in favor of the Administrative
Agent for the benefit of the Lenders in the form of Exhibit E.

 

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

 

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantor” and “Guarantors” means each of the Borrowers and each of Battle
Mountain Gold and Newmont Capital.

 

9



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” of any Person means, at a particular date, the sum (without
duplication) at such date of (a) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services (other than
current accounts payable arising in the ordinary course of such Person’s
business payable on terms customary in the trade), (b) the capitalized portion
of all obligations of such Person under Capital Lease Obligations, (c)
obligations as recorded in such Person’s financial statements in respect of
borrowings of gold, (d) deferred revenues from sales of future production and
all obligations in respect of prepaid production arrangements, prepaid forward
sale arrangements or derivative contracts in respect of which such Person
receives upfront payments in consideration of an obligation to deliver product
or commodities (or make cash payments based on the value of product or
commodities) at a future time, but, in any event, excluding any agreement for
the sale in the ordinary course of business and on standard trade terms
(including standard trade payment terms) of any commodity produced (i) from
properties or (ii) by other interests owned by such Person and (e) without
duplication, all Contingent Obligations of such Person. The amount of
Indebtedness in respect of the upfront payments referred to in clause (d) of
this definition shall be the amount in respect of the obligations referred to in
such clause that would be required to appear as a liability on a consolidated
balance sheet of such Person and its subsidiaries prepared in accordance with
GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than unsecured
guarantees by a Guarantor) or subject to any other credit enhancement.

 

“Information Memorandum” means the Confidential Information Memorandum dated May
2004 relating to the Company and the Transactions.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless

 

10



--------------------------------------------------------------------------------

otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or nine or twelve months if available to all participating Lenders) thereafter,
as a Borrower may elect and (b) with respect to any Fixed Rate Borrowing, the
period (which shall not be less than 7 days or more than 360 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

 

“Issuing Bank” means JPMorgan and any one or more Lenders designated in writing
by the Company in a notice delivered to the Administrative Agent, as the case
may be, and their successors in such capacity; provided that such designated
Lender or Lenders shall have consented to such designation. The Issuing Banks
may, in their discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Banks, in which case the term “Issuing Bank” shall
include any such Affiliates with respect to Letters of Credit issued by such
Affiliates.

 

“JPMorgan” means JPMorgan Chase Bank and its successors.

 

“LC Availability Period” means the period from and including the Effective Date
to but excluding the earlier of the Maturity Date and the date of the
termination of the Commitments.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements by Issuing Banks that have not yet been reimbursed by or on
behalf of the applicable Borrower at such time. The LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.

 

11



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance. Unless the context otherwise requires, the term “Lenders” shall
include the Swingline Lender.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Telerate Service (or on any
successor or substitute page of such service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means this Agreement, the Guarantee Agreement and each
promissory note delivered pursuant to this Agreement.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

“Margin Stock” means “margin stock” as defined in Regulation U of the Board.

 

“Material Adverse Effect” means a material adverse effect on the business,
assets, operations or financial condition of the Company and its Subsidiaries
taken as a whole.

 

12



--------------------------------------------------------------------------------

“Material Commodity Hedging Indebtedness” means obligations under any Commodity
Hedging Agreement with respect to which any Borrower or any Significant
Subsidiary is obligated to pay more than $75,000,000 (after giving effect to any
netting provisions of such agreement and subtracting the value of any cash (or
cash equivalent) collateral provided by any Borrower or any Significant
Subsidiary under such agreement) as a result of an event of default by, or
termination event applicable solely to, any Borrower or any Significant
Subsidiary.

 

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of the Company, Newmont USA and the Significant Subsidiaries in an
aggregate principal amount exceeding $75,000,000.

 

“Maturity Date” means July 30, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a US Multiemployer Plan or a non-US defined benefit
retirement plan (i) to which the Company or an ERISA Affiliate contributes or is
obligated to contribute any amounts and (ii) to which any entity other than the
Company and its ERISA Affiliates contributes or is obligated to contribute any
amounts.

 

“Newmont Capital” means Newmont Capital Limited, a Nevada corporation and a
wholly owned subsidiary of the Company.

 

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made under this Agreement in respect
of any Letter of Credit, when and as due, including payments in respect of
reimbursements of LC Disbursements and interest thereon and (c) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company or Newmont USA under this
Agreement or any other Loan Document.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, or similar taxes, charges or levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

13



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) landlord’s liens arising in the ordinary course of business;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

(g) any lien created in favor of a partner or co-joint venturor in connection
with any agreement with such party relating to an unincorporated joint venture
over interests in and the assets of that unincorporated joint venture, the
product derived from it, the sales proceeds payable and revenues received in
respect of it and tariffs payable in respect of the assets of that
unincorporated joint venture; and

 

(h) any lien created in favor of a partner or co-joint venturor in connection
with any agreement with such party relating to an incorporated joint venture
over the shares in such joint venture company and/or its distributions from that
company;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA (or which would be subject to the
provisions of Title IV of ERISA but for the application of Section 4(b)(4) of
ERISA) or Section 412 of the Code or Section 302 of ERISA (or which would be
subject to the provisions of Section 302 of ERISA but for the application of
Section 4(b)(4) of ERISA), and in respect of which the Company or any ERISA
Affiliate

 

14



--------------------------------------------------------------------------------

is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Register” has the meaning set forth in Section 10.04(c).

 

“Related Parties” means, with respect to any Specified Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Commitments representing
at least a majority of the total Commitments at such time; provided that, for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
and for all purposes after the Loans become due and payable pursuant to Article
VII or the Commitments expire or terminate, “Required Lenders” shall mean
Lenders having Revolving Credit Exposures (plus Competitive Loan Exposures)
representing at least a majority of the total Revolving Credit Exposures (plus
Competitive Loan Exposures) at such time.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of the Revolving Loans outstanding at such time, (b) the
Swingline Exposure at such time and (c) the LC Exposure at such time. The
Revolving Credit Exposure of any Lender at any time shall be such Lender’s
Applicable Percentage of the total Revolving Credit Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.03. Each
Revolving Loan shall be a Eurodollar Loan or an ABR Loan.

 

“S&P” means Standard & Poor’s.

 

“Significant Subsidiary” means (i) any Subsidiary now or at any time hereafter
meeting any one of the following conditions: (a) the assets of such Subsidiary,
or the investments in or advances to such Subsidiary by the Company and other
Subsidiaries, exceed 10% of the aggregate assets appearing on the consolidated
balance sheet of the Company and its consolidated Subsidiaries for the most
recently ended fiscal year, or (b) the gross revenues of such Subsidiary for the
fiscal year of the Company most recently ended exceed 10% of the gross revenues
of the Company and its consolidated Subsidiaries for such fiscal year, or (c)
such Subsidiary has one or more Subsidiaries and together therewith would, if
considered in the aggregate, constitute a Significant Subsidiary within the
terms of clauses (a) or (b) of this definition, and (ii) Newmont USA, Battle
Mountain Gold and Newmont Capital.

 

15



--------------------------------------------------------------------------------

“Statutory Reserve Requirements” means, with respect to any currency, reserve
(including any Eurocurrency Reserve Requirements), liquid asset or similar
requirements established by any Governmental Authority of the United States or
of the jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Company.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.05, expressed as an amount representing
the maximum aggregate amount of the Swingline Lender’s outstanding Swingline
Loans hereunder, as such commitment may be reduced from time to time pursuant to
Section 2.09. The amount of the Swingline Commitment on the date hereof is
$50,000,000.

 

“Swingline Exposure” means, at any time, the sum of the Swingline Loans
outstanding at such time. The Swingline Exposure of any Lender at any time shall
be such Lender’s Applicable Percentage of the total Swingline Exposure at such
time.

 

“Swingline Lender” means JPMorgan, in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loan” means a Loan made by the Swingline Lender under its Swingline
Commitment pursuant to Section 2.05.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Total Capitalization” means, on any date, the sum of (x) all Indebtedness that
would appear as a liability on a consolidated balance sheet of the Company and
its Subsidiaries prepared as of such date in accordance with GAAP, less the
amount of cash and cash equivalents of the Company and its Subsidiaries that
would appear on such balance sheet and (y) total stockholders’ equity of the
Company and its Subsidiaries determined as of such date on a consolidated basis
in accordance with GAAP, less goodwill and intangible assets of the Company and
its Subsidiaries determined on a consolidated basis in accordance with GAAP.

 

16



--------------------------------------------------------------------------------

“Total Indebtedness” means, as of any date, without duplication, the aggregate
amount of Indebtedness of the Company and its Subsidiaries on such date, less
the aggregate amount of cash and cash equivalents of the Company and its
Subsidiaries on such date, in each case as would appear as a liability or as
cash or cash equivalents, as applicable, on a consolidated balance sheet of the
Company and its Subsidiaries prepared as of such date in accordance with GAAP.

 

“Transactions” means the execution, delivery and performance by the Borrowers
and Guarantors of this Agreement and the other Loan Documents, the borrowing of
Loans hereunder, the use of the proceeds thereof and the issuance of Letters of
Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

 

“US Multiemployer Plan” means a multiemployer plan as defined in Section 4001
(a)(3) of ERISA.

 

“US Plan” means a Plan that is subject to ERISA.

 

“Withdrawal Liability” means liability to a US Multiemployer Plan as a result of
a complete or partial withdrawal from such US Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”) and Borrowings may be classified and referred to by
Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and

 

17



--------------------------------------------------------------------------------

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. References herein to the taking of any action
hereunder of an administrative nature by any Borrower shall be deemed to include
references to the Company taking such action on such Borrower’s behalf, and the
Administrative Agent is expressly authorized to accept any such action taken by
the Company as having the same effect as if taken by such Borrower. Any notice
given to the Company shall be deemed to have been given simultaneously to
Newmont USA.

 

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Effective Date in GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Company that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (ii) the sum of the total Revolving Credit Exposures plus
the total Competitive Loan Exposures exceeding the total Commitments.

 

(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans
during the Availability Period.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders (or their
Affiliates as provided in paragraph (b) below) ratably in accordance with their
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that

 

18



--------------------------------------------------------------------------------

the Commitments and Competitive Bids of the Lenders are several and no Lender
shall be responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.14, (i) each Revolving Borrowing shall be comprised
entirely of Eurodollar Loans or ABR Loans, as the applicable Borrower may
request in accordance herewith; (ii) each Swingline Loan shall be comprised
entirely of ABR Loans; and (iii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the applicable Borrower may
request in accordance herewith.

 

(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or the amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e), as the case may be. Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Each Swingline Loan shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be outstanding more than a total of 30 Eurodollar Revolving
Borrowings (or such greater number as the Administrative Agent shall agree).

 

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone or by telecopy (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the Business Day of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and, if telephonic,
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form agreed to by the Administrative
Agent and the Company and signed by the applicable Borrower (or by the Company
on behalf of Newmont USA, if it is the Borrower). Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i) the Borrower requesting such Borrowing (or on whose behalf the Company is
requesting such Borrowing);

 

(ii) the aggregate amount of the requested Borrowing;

 

19



--------------------------------------------------------------------------------

(iii) the date of such Borrowing, which shall be a Business Day;

 

(iv) the Type of the requested Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04. Competitive Bid Procedure. (a)Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Borrowers
may request Competitive Bids from the Lenders and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that, after giving effect to any Borrowing of Competitive Loans, the sum of the
total Revolving Credit Exposures plus the total Competitive Loans shall not
exceed the total Commitments. To request Competitive Bids, the applicable
Borrower shall notify the Administrative Agent of such request by telephone or
by telecopy, in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, four Business Days before the date of the proposed Borrowing
and, in the case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing; provided
that the applicable Borrower may submit up to (but not more than) three
Competitive Bid Requests on the same day, but a Competitive Bid Request shall
not be made within three Business Days after the date of any previous
Competitive Bid Request, unless any and all such previous Competitive Bid
Requests shall have been withdrawn or all Competitive Bids received in response
thereto rejected. Each such telephonic Competitive Bid Request shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Competitive Bid Request in a form approved by the Administrative Agent
and signed by the applicable Borrower. Each such telephonic and written
Competitive Bid Request shall specify the following information in compliance
with Section 2.02:

 

(i) the aggregate principal amount of the requested Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

 

20



--------------------------------------------------------------------------------

(iv) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period” and shall
end no later than the Maturity Date; and

 

(v) the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.

 

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

 

(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the applicable Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than
10:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 10:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Company) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.

 

(c) The Administrative Agent shall promptly notify the applicable Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

 

(d) Subject only to the provisions of this paragraph, a Borrower may accept or
reject any Competitive Bid. A Borrower shall notify the Administrative Agent by
telecopy or by telephone, confirmed by telecopy in a form approved by the
Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 11:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 11:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of a Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid, (ii)
a Borrower shall not accept a Competitive Bid made at a particular Competitive
Bid Rate if such Borrower rejects a Competitive Bid

 

21



--------------------------------------------------------------------------------

made at a lower Competitive Bid Rate, (iii) the aggregate amount of the
Competitive Bids accepted by a Borrower shall not exceed the aggregate amount of
the requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, a
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of the
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $1,000,000 or any integral multiple
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the applicable Borrower. A notice given by a Borrower
pursuant to this paragraph shall be irrevocable.

 

(e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

 

(f) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
applicable Borrower at least one quarter of an hour earlier than the time by
which the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section 2.04.

 

SECTION 2.05. Swingline Loans. (a)Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrowers,
from time to time during the Availability Period, in an aggregate principal
amount at any time outstanding that will not result in (i) the sum of the total
Swingline Exposures exceeding the Swingline Commitment or (ii) the sum of the
total Revolving Credit Exposures plus the total Competitive Loan Exposures
exceeding the total Commitments; provided that (A) the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan and (B) the Swingline Lender shall not make a Swingline Loan if it shall
have been notified by the Administrative Agent at the written request of the
Required Lenders that a Default or an Event of Default has occurred and is
continuing and that, as a result, no further Swingline Loans shall be made by it
(a “Swingline Suspension Notice”). Each Swingline Loan shall be made as part of
a Borrowing consisting of Swingline Loans made by the Swingline Lender. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Swingline Loans. Each Swingline
Loan shall be in an integral multiple of $1,000,000; provided that a Swingline
Loan may be in an aggregate

 

22



--------------------------------------------------------------------------------

amount that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e).

 

(b) To request Swingline Borrowings, a Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy) no later than the day
of a proposed Swingline Borrowing by not later than 1:00 p.m., New York City
time, on such day. Each such notice shall be irrevocable and shall specify the
requested borrowing date (which shall be a Business Day), and the aggregate
amount of the requested Swingline Borrowing. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from a
Borrower. The Swingline Lender shall make each Swingline Loan available to the
applicable Borrower by means of a transfer of funds to the general deposit
account of the applicable Borrower with the Administrative Agent by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

(c) By written notice given to the Administrative Agent not later than 10:00
a.m., New York City time, on any Business Day, the Swingline Lender may require
the Lenders to acquire participations on such Business Day in all or a portion
of its Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice the percentage of the applicable
Swingline Loans allocated to such Lender based on its respective Applicable
Percentage. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, its Applicable Percentage of such Swingline
Loans. Each Lender acknowledges and agrees that, in the absence of a Swingline
Suspension Notice received by the Swingline Lender not less than two Business
Days prior to the making of the applicable Swingline Loan, its obligation to
acquire participations in each Swingline Loan pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.09 with
respect to Loans made by such Lender (and Section 2.09 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the applicable Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph.
Any amounts received by the Swingline Lender from the applicable Borrower (or
other party on behalf of such Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that have made their payments pursuant to
this paragraph and to the Swingline Lender, as their interests may appear. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve any Borrower of any default in the payment thereof.

 

23



--------------------------------------------------------------------------------

SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, either Borrower may request the issuance of Letters
of Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the LC Availability Period, and (subject to the conditions set
forth in Section 4.02), the applicable Issuing Bank will issue such Letters of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by either Borrower to, or entered into
by either Borrower with, any Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. On the Effective Date,
each Issuing Bank that has issued an Existing Letter of Credit shall be deemed,
without further action by any party hereto, to have granted to each Lender and
each Lender shall have been deemed to have purchased from such Issuing Bank a
participation in such Letter of Credit in accordance with paragraph (d) below.
The Company and the Lenders that are also party to the Existing Five-Year Credit
Agreement agree that concurrently with such grant, the participations in the
Existing Letters of Credit granted to such lenders under the Existing Five-Year
Credit Agreement shall be automatically canceled without further action by any
of the parties thereto. On and after the Effective Date, each Existing Letter of
Credit shall constitute a Letter of Credit for all purposes hereof and shall be
deemed issued on the Effective Date.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, extension or
renewal of an outstanding Letter of Credit), the applicable Borrower shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to an Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the applicable Issuing Bank, such
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed
$500,000,000 and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Commitments; provided that an Issuing Bank shall not issue,
amend, renew or extend any Letter of Credit if it shall have been notified by
the Administrative Agent at the written request of the Required Lenders that a
Default or an Event of Default has occurred and is continuing and that, as a
result, no further Letters of Credit shall be issued by it (a “Letter of Credit
Suspension Notice”).

 

24



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is two Business Days prior to the Maturity Date.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
such Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the applicable Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit (provided that such Letter of Credit shall
expire no later than the date set forth in paragraph (c) of this Section), or
the occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the applicable Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the Business Day
immediately following the date on which such Borrower shall have received notice
of such LC Disbursement; provided that either Borrower may, subject to the
conditions to borrowing set forth herein, request (i) in accordance with Section
2.03 that such payment be financed with an ABR Borrowing or (ii) in accordance
with Section 2.05 that such payment be financed with a Swingline Loan in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing or Swingline Loan, as the case may be. If a Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from such Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from such Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from a Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made

 

25



--------------------------------------------------------------------------------

by a Lender pursuant to this paragraph to reimburse such Issuing Bank for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve either Borrower of its obligation to
reimburse such LC Disbursement.

 

(f) Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect or (iii) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor any of the Issuing Banks, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to either Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction), such Issuing Bank shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the applicable Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has

 

26



--------------------------------------------------------------------------------

made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve such Borrower of its
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the
applicable Borrower fails to reimburse such LC Disbursement by the date that is
three Business Days following the date such reimbursement is due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i) Replacement of the Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the applicable Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank. At
the time any such replacement shall become effective, the applicable Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(c). From and after the effective date of any such
replacement, the successor Issuing Bank shall have all the rights and
obligations of the applicable replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

 

(j) Acceleration of Reimbursement Obligations. If at any time (i) an Event of
Default described in clause (a), (b) (only to the extent related to an LC
Disbursement reimbursement obligation), (h) or (i) of Article VII shall occur
and be continuing or (ii) the Administrative Agent shall declare the Loans to be
immediately due and payable (in whole or in part), the reimbursement obligations
of the Borrowers hereunder in respect of all Letters of Credit then outstanding
shall (x) in the case of the occurrence and the continuance of any Event of
Default described in clause (a) or (b) (in the case of clause (b), only to the
extent related to an LC Disbursement reimbursement obligation) of Article VII
upon the request of the Administrative Agent and (y) in all other cases,
immediately, become due and payable (regardless of whether such Letters of
Credit shall have been drawn upon as of such time). The applicable Borrower
shall make such reimbursement in an amount in cash equal to the aggregate LC
Exposure with respect to such Borrower as of such date plus any accrued and
unpaid interest thereon. Moneys comprising such reimbursement shall be applied
by the Administrative Agent to reimburse any Issuing Bank for LC Disbursements
made in connection with Letters of Credit issued pursuant to a request made by
the applicable Borrower and for which such

 

27



--------------------------------------------------------------------------------

Issuing Bank has not been reimbursed and, to the extent not so applied, shall be
held on behalf of the Issuing Bank in satisfaction of the reimbursement
obligations of the applicable Borrower, as applicable, for the LC Exposure with
respect to such Borrower at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Lenders), be applied to
satisfy other obligations of such Borrower under this Agreement. If either
Borrower is required to provide a reimbursement hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived. Upon (x) the expiration or
termination of any Letter of Credit for which the applicable Borrower shall have
previously provided reimbursement hereunder or (y) the waiver or cure of the
Event of Default that gave rise to the reimbursement obligation under this
Section 2.06(j), the Administrative Agent, on behalf of the applicable Issuing
Bank with respect to such Letter of Credit, shall reimburse the applicable
Borrower within three Business Days for any undrawn amounts (to the extent not
applied as aforesaid) under such Letter of Credit.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the applicable Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received to an account of such Borrower maintained with the Administrative Agent
in New York City and designated by such Borrower in the applicable Borrowing
Request or Competitive Bid Request; provided that Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (x) the
Federal Funds Effective Rate and (y) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a Borrower, the interest rate applicable to such Borrowing.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

 

28



--------------------------------------------------------------------------------

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The applicable
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and any Loans
resulting from an election made with respect to any such portion shall be
considered a separate Borrowing. Notwithstanding any other provision of this
Section, no Borrowing may be converted into or continued as a Borrowing with an
Interest Period ending after the Maturity Date. This Section shall not apply to
Competitive Loans or Swingline Loans, which may not be converted or continued.

 

(b) To make an election pursuant to this Section, a Borrower (or the Company on
its behalf) shall notify the Administrative Agent of such election by telephone
or by telecopy by the time and date that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the applicable Borrower (or the
Company on its behalf). Notwithstanding any other provision of this Section, no
Borrower shall be permitted to elect an Interest Period for Eurodollar Loans
that does not comply with Section 2.02(d).

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

29



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing, but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, such Eurodollar Revolving Borrowing
will be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company (such notification to be promptly confirmed in writing), then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Revolving Credit Exposures plus the total
Competitive Loan Exposures would exceed the total Commitments.

 

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
one Business Day (or such shorter period as may be acceptable to the
Administrative Agent) prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
applicable Lenders of the contents thereof. Each notice delivered by the Company
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the

 

30



--------------------------------------------------------------------------------

account of each Lender the unpaid principal amount of each Revolving Loan made
to such Borrower on the Maturity Date, (ii) to the Administrative Agent for the
account of each Lender that has made a Competitive Loan the unpaid principal
amount of such Competitive Loan on the last day of the Interest Period
applicable to such Loan and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of (x) the Maturity Date
and (y) the fifth Business Day after such Swingline Loan is made; provided that
on each date that a Revolving Loan or a Competitive Loan is made to any
Borrower, such Borrower shall repay all Swingline Loans made to it and then
outstanding.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the applicable
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower or Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Company and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (d) of this Section and payment,
when required thereby, of any amounts required under Section 2.16; provided that
a Borrower shall not have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

 

31



--------------------------------------------------------------------------------

(b) In the event and on each occasion that the sum of the total Revolving Credit
Exposures plus the total Competitive Loan Exposures exceeds the total
Commitments, the Borrowers shall promptly prepay Revolving Borrowings in an
aggregate amount sufficient to eliminate such excess.

 

(c) Prior to any optional or mandatory prepayment of Borrowings, the applicable
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to paragraph
(d) below.

 

(d) The applicable Borrower shall notify the Administrative Agent (and in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) or by telecopy of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Revolving Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing, not later than
10:00 a.m., New York City time, on the Business Day of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 1:00 p.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof, to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Revolving Borrowing
or a Swingline Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing or a Swingline Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.

 

SECTION 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent,
for the account of each Lender a facility fee, which shall accrue at the
relevant Facility Fee Rate specified in the definition of Applicable Rate on the
daily amount of the Commitments of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the date on
which such Commitments terminate; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitments terminate, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which all the Commitments terminate, commencing on the first such date to
occur after the Effective Date; provided that any facility fees accruing after
the date on which all the Commitments terminate shall be payable on demand. All
facility fees shall be computed on the basis of a year of 365 (or 366, as the
case may be)

 

32



--------------------------------------------------------------------------------

days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).

 

(b) The Company agrees to pay to the Administrative Agent, for the account of
each Lender a utilization fee at a rate per annum equal to .125% on the amount
of the Revolving Credit Exposure on and in respect of each day on which the
amount of Revolving Credit Exposure is greater than 50% of the total
Commitments. Accrued utilization fees, if any, shall be payable in arrears on
the last day of March, June, September and December of each year and on the date
on which all the Commitments terminate. All utilization fees shall be computed
on the basis of a year of 365 (or 366, as the case may be) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c) Each Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit issued on behalf of such Borrower, which shall accrue at the same
Applicable Rate used from time to time to determine the interest rate applicable
to Eurodollar Loans on the average daily amount of such Lender’s applicable LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to each
Issuing Bank a fronting fee, (A) which shall accrue at a rate per annum as may
be separately agreed upon by the Borrower and such Issuing Bank (except in the
case of any Existing Letter of Credit, the rate per annum shall be as set forth
in the Existing Five-Year Credit Agreement) on the daily amount of the LC
Exposure attributable to standby Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure attributable to such Letters of Credit issued by
such Issuing Bank, and (B) in the amount as may be separately agreed upon by the
Borrower and such Issuing Bank (except in the case of any Existing Letter of
Credit, the amount shall be as set forth in the Existing Five-Year Credit
Agreement) on the face amount of each documentary Letter of Credit issued by
such Issuing Bank, payable in full on the date of issuance as well as, in each
case, such Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees under clause (ii)(A) of the
preceding sentence accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the later of the
date on which the Commitments terminate and the date on which there shall cease
to be any LC Exposure. All participation fees and fronting fees in respect of
standby Letters of Credit shall be computed on the basis of a year of 365 (or
366, as the case may be) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

33



--------------------------------------------------------------------------------

(d) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between any
Borrower and the Administrative Agent.

 

(e) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for its own account or, in the case of facility
fees, utilization fees and participation fees, for distribution to the Lenders.
Fees paid shall not be refundable under any circumstances.

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest (i) in
the case of a Eurodollar Revolving Borrowing, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate or (ii) in the case
of a Eurodollar Competitive Borrowing, at the LIBO Rate for the Interest Period
in effect for such Borrowing plus (or minus, as applicable) the Margin
applicable to such Borrowing.

 

(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for

 

34



--------------------------------------------------------------------------------

the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate or LIBO Rate shall be determined
by the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders (or, in the case
of a Eurodollar Competitive Loan, the Lender that is required to make such Loan)
that the LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by a Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by a Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law or any change in the
applicability after the Effective Date of any Statutory Reserve Requirements
shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except for Eurocurrency Reserve Requirements) or any
Issuing Bank; or

 

(ii) impose on any Lender or Issuing Bank or the London interbank markets any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan or to
increase the cost to such Lender or any Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or

 

35



--------------------------------------------------------------------------------

Issuing Bank hereunder (whether of principal, interest or otherwise), then the
applicable Borrower will pay to such Lender or such Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b) If any Lender shall give notice to the Administrative Agent and the Company
at any time to the effect that Eurocurrency Reserve Requirements are, or are
scheduled to become, effective and that such Lender is or will be generally
subject to such Eurocurrency Reserve Requirements as a result of which such
Lender will incur additional costs, then such Lender shall, for each day from
the later of the date of such notice and the date on which such Eurocurrency
Reserve Requirements become effective, be entitled to additional interest on
each Eurodollar Loan made by it at a rate per annum determined for such day
(rounded upward, if necessary, to the nearest 100th of 1%) equal to the
remainder obtained by subtracting (i) the LIBO Rate for such Eurodollar Loan
from (ii) the rate obtained by dividing such LIBO Rate by a percentage equal to
100% minus the then-applicable Eurocurrency Reserve Requirements. Such
additional interest will be payable in arrears to the Administrative Agent, for
the account of such Lender, on each Interest Payment Date relating to such
Eurodollar Loan and on any other date when interest is required to be paid
hereunder with respect to such Loan. Any Lender which gives a notice under this
paragraph (b) shall promptly withdraw such notice (by written notice of
withdrawal given to the Administrative Agent and the Company) in the event
Eurocurrency Reserve Requirements cease to apply to it or the circumstances
giving rise to such notice otherwise cease to exist.

 

(c) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or such Issuing Bank’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made, or participations in Letters of Credit held,
by such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or such Issuing Bank, or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Company will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(d) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (d) of this
Section, shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank the
amount shown as due on any such certificate within 10 Business Days after
receipt thereof.

 

(e) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such

 

36



--------------------------------------------------------------------------------

Lender’s or such Issuing Bank’s right to demand such compensation; provided
that, the Company shall not be required to compensate a Lender or any Issuing
Bank pursuant to paragraph (a) or (c) of this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank notifies the Company of the Change in Law (or change in the
applicability of Statutory Reserve Requirements) giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law (or
change in the applicability of Statutory Reserve Requirements) giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(f) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan or Fixed Rate Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.11(d) and is revoked in accordance therewith), (d)
the failure to borrow any Competitive Loan after accepting the Competitive Bid
to make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate
Loan other than on the last day of the Interest Period, as the case may be,
applicable thereto as a result of a request by the Company pursuant to Section
2.19, then, in any such event, the applicable Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate or Fixed Rate, as applicable, that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 Business Days after receipt thereof. Notwithstanding the
foregoing, the Borrowers shall not be required to compensate a Lender pursuant
to this Section 2.16 for any loss, cost or expense incurred more than 180 days
prior to the date that such Lender notifies the Borrowers of the event

 

37



--------------------------------------------------------------------------------

giving rise to such loss, cost or expense and of such Lender’s intention to
claim compensation therefor.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrowers hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions of Indemnified Taxes
or Other Taxes (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Issuing Bank or Lender (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and (iii)
such Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

 

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The applicable Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Issuing Bank or such Lender, as the case may be, on
or with respect to any payment by or on account of any obligation of such
Borrower hereunder or under any other Loan Document (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto; provided that the Borrowers shall not be
required to indemnify the Administrative Agent, an Issuing Bank or a Lender
pursuant to this paragraph for any such Indemnified Taxes or Other Taxes and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, paid by the Administrative Agent, such Issuing Bank or such Lender more
than 180 days prior to the date that the Administrative Agent, such Issuing Bank
or such Lender notifies the applicable Borrower of such payment by the
Administrative Agent, such Issuing Bank or such Lender of such Indemnified Taxes
or Other Taxes and such related payments and of the Administrative Agent’s, such
Issuing Bank’s or such Lender’s intention to claim indemnification therefor. A
certificate as to the amount and nature of such payment or liability delivered
to the Company by a Lender, by an Issuing Bank or by the Administrative Agent on
its own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Borrower to a Governmental Authority, the Company shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

38



--------------------------------------------------------------------------------

(e) On or before the date it becomes a party to this Agreement, each Lender that
is not a United States Person as defined in Section 7701(a)(30) of the Code (a
“Non-US Lender”) shall deliver to the Company two executed and completed copies
of United States Internal Revenue Service Form (i) W-8ECI (or any successor
form) specifying that all payments to be received under this Agreement or any
other Loan Document by such Non-US Lender will be effectively connected with the
conduct of a trade or business in the US, (ii) W-8BEN, including such Lender’s
Taxpayer Identification Number (of any successor form) certifying eligibility
for complete exemption from US Federal withholding tax with respect to payments
to be made under this Agreement or under any other Loan Document under an
applicable tax treaty or (iii) W-8BEN (or any successor form) and a certificate
substantially in the form of Exhibit D (a “Non-Bank Certificate”). Each Non-US
Lender shall redeliver such forms promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-US Lender, except to the extent
that such Non-US lender is unable to redeliver such forms due to the adoption
of, or change in, any law, rule, treaty or regulation or in the interpretation
or application thereof by any Governmental Authority after the date on which the
applicable Loan is made by such Non-US Lender.

 

(f) If a Lender or Issuing Bank (or the Administrative Agent on behalf of a
Lender or Issuing Bank) receives a refund in respect of any Indemnified Taxes
pursuant to this Section 2.17, it shall within 30 days from the date of such
receipt pay over such refund to the relevant Borrower (but only to the extent of
indemnity payments made by the relevant Borrower under this Section 2.17 with
respect to the Indemnified Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender or Issuing Bank (or the Administrative
Agent) and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
relevant Borrower, upon the request of such Lender or such Issuing Bank (or the
Administrative Agent), agrees to repay the amount paid over to the relevant
Borrower (plus penalties, interest or other charges) to such Lender or such
Issuing Bank (or the Administrative Agent) in the event such Lender or such
Issuing Bank (or the Administrative Agent) is required to repay such refund to
the relevant Governmental Authority.

 

(g) Notwithstanding anything to the contrary contained in this Section 2.17, if
a Lender or Issuing Bank is a conduit entity participating in a conduit
financing arrangement (as defined in Section 7701(l) of the Code and the
Treasury Regulations issued thereunder) with respect to any payments made by the
Borrowers under this Agreement or under any other Loan Document, the Borrowers
shall not be obligated to pay additional amounts to such Lender or Issuing Bank
pursuant to this Section 2.17 to the extent that the amount of Indemnified Taxes
exceeds the amount that would have otherwise been payable had such Lender or
Issuing Bank not been a conduit entity participating in a conduit financing
arrangement.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Except as otherwise provided in Section 2.06(e), each Borrower shall make each
payment required to be made by it hereunder or under any other Loan Document
(whether of principal, interest or fees, reimbursements of LC Disbursements, or
of

 

39



--------------------------------------------------------------------------------

amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00
noon, New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent
for the account of the applicable Lenders or Issuing Bank or, in any such case,
to such other account as the Administrative Agent shall from time to time
specify in a notice delivered to the Company, except that payments to the
Swingline Lender, payments to an Issuing Bank as expressly provided herein and
payments pursuant to Sections 2.15 (other than paragraph (b) thereof), 2.16,
2.17 and 10.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. Any payment
required to be made by the Administrative Agent shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in Swingline Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans and participations in Swingline
Loans and participations in LC Disbursements and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans or participations in Swingline Loans or participations in LC
Disbursements, as applicable, of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans or participations in Swingline Loans or
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such

 

40



--------------------------------------------------------------------------------

recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in Swingline Loans or participations in LC
Disbursements to any assignee or participant, other than to a Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender or Issuing Bank
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender or such Issuing Bank were a direct
creditor of such Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the applicable
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or each of the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or such Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or paragraph (d) of this
Section 2.18, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
(including any Issuing Bank) requests compensation under Section 2.15, or if any
Borrower is required to pay any additional amount to any Lender (including any
Issuing Bank) or any Governmental Authority for the account of any Lender
(including any Issuing Bank) pursuant to Section 2.17, then such Lender
(including such Issuing Bank) shall use reasonable efforts to designate a
different lending office for funding or booking its Loans (or issuing its
Letters of Credit) hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender (including such Issuing Bank), such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.15 or 2.17, as the case may be, in the future and (ii) would not subject such
Lender (including such Issuing Bank) to any unreimbursed cost or expense and
would not otherwise be disadvantageous

 

41



--------------------------------------------------------------------------------

to such Lender (including such Issuing Bank). Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender (including any Issuing
Bank) in connection with any such designation or assignment.

 

(b) If any Lender (including any Issuing Bank) requests compensation under
Section 2.15 (other than paragraph (b) thereof), or if any Borrower is required
to pay any additional amount to any Lender (including any Issuing Bank) or any
Governmental Authority for the account of any Lender (including any Issuing
Bank) pursuant to Section 2.17, or if any Lender defaults in its obligation to
fund Loans hereunder, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Company shall have received the prior written consent of the Administrative
Agent and the Swingline Lender, which consents shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans),
participations in Swingline Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation, payments or
additional interest.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower represents and warrants (as to itself and its own Subsidiaries) to
the Lenders that:

 

SECTION 3.01. Organization; Powers. Each Borrower and each Significant
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Borrower’s and Guarantor’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by each Borrower, and the Guarantee Agreement
has been

 

42



--------------------------------------------------------------------------------

duly executed and delivered by each of Battle Mountain Gold and Newmont Capital
Limited and, in each case, constitutes a legal, valid and binding obligation of
such Borrower or Guarantor, as the case may be, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any
Borrower or any of the Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon any Borrower or any of the
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Borrower or any of the Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of any Borrower or
any of the Subsidiaries.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders (i) the consolidated balance sheet and
statements of income, stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries as of and for the fiscal year ended December 31, 2003,
reported on by PricewaterhouseCoopers LLP, independent public accountants and
(ii) the consolidated balance sheet and statements of income, stockholders’
equity and cash flows of the Company and its consolidated Subsidiaries as of and
for the fiscal quarter and the portion of the fiscal year ended March 31, 2004,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject, in the case of
the interim financial statements referred to in clause (ii), to year-end audit
adjustments and the absence of footnotes.

 

(b) Since December 31, 2003, there has been no material adverse change in the
business, assets, operations or financial condition of the Company and its
Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) Each Borrower and each Significant Subsidiary has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b) Each Borrower and each Significant Subsidiary owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Borrower or Significant
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements

 

43



--------------------------------------------------------------------------------

that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of any Borrower, threatened against or
affecting such Borrower or any of the Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

 

(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Borrower nor any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

 

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

 

SECTION 3.07. Compliance with Laws and Agreements. Each Borrower and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.08. Investment and Holding Company Status. Neither Borrower nor any of
its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 3.09. Taxes. Each Borrower and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under

 

44



--------------------------------------------------------------------------------

each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $150,000,000
the fair market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $150,000,000 the fair market value of the
assets of all such underfunded Plans.

 

SECTION 3.11. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of any Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, each Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

SECTION 3.12. Federal Regulations. The proceeds of the Loans will be used only
for general corporate purposes. No part of the proceeds of any Loan will be used
to purchase or carry any Margin Stock in violation of Regulation U or X of the
Board. As of the date of this Agreement, if the full amount of the Lenders’
Commitments were used to purchase Margin Stock, no more than 25% of the value of
the assets of the Company, or of the Company and its Subsidiaries taken as a
whole, which are subject to the restrictions contained in Article VI would
constitute Margin Stock. If the proceeds of any Loan are to be used in a manner
which would cause such Loans to be classified as “purpose loans” under
Regulation U, then at the time of the making of such Loan and at the time of the
making of each Loan thereafter (after applying the proceeds of all Loans then
being or theretofore made), no more than 25% of the value of the assets of the
Company, or of the Company and its Subsidiaries taken as a whole, which are
subject to the restrictions contained in Article VI shall constitute Margin
Stock. If at any time the representation set forth in the preceding sentence
would be required to be made but cannot be made by any Borrower, such
representation shall not be required to be made, provided that the Borrowers
shall at all times thereafter comply with Article XI.

 

SECTION 3.13. Subsidiaries. Schedule 3.13 sets forth as of the Effective Date a
list of all Subsidiaries and the percentage ownership (directly or indirectly)
of the Company therein. The shares of capital stock or other ownership interests
so indicated on Schedule 3.13 are fully paid and non-assessable and are owned by
the Company, directly or indirectly, free and clear of all Liens.

 

45



--------------------------------------------------------------------------------

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 10.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

(b) The Guarantee Agreement shall have been duly executed and delivered to the
Administrative Agent by Battle Mountain Gold and Newmont Capital Limited.

 

(c) Except to the extent otherwise provided in Section 6.05, all intercompany
Indebtedness and obligations in respect of intercompany advances owed by any
Borrower or Guarantor to the Company or any Subsidiary shall have been
subordinated to the Obligations pursuant to the Subordination Agreement or
otherwise on terms no less favorable to the Lenders than those set forth in
Exhibit F, and each obligee in respect of such Indebtedness or obligations shall
have executed and delivered the Subordination Agreement or similar instrument
reasonably satisfactory to the Administrative Agent effecting such subordination
and provided an executed counterpart thereof to the Administrative Agent.

 

(d) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Britt D. Banks, Vice President and General Counsel of the Company and
White & Case LLP, special counsel for the Company, substantially in the forms of
Exhibit B-1 and B-2, respectively. The Company hereby requests such counsel to
deliver such opinions.

 

(e) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrowers and the other
Guarantors and the authorization of the Transactions by the Borrowers and the
other Guarantors, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(g) All outstanding obligations under the Existing Credit Agreements shall have
been paid and fully satisfied and the Existing Credit Agreements and all

 

46



--------------------------------------------------------------------------------

lending commitments thereunder shall have been terminated (or shall be
terminated simultaneously with the Effective Date).

 

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder and of any
Issuing Bank to issue, amend, renew or extend any Letter of Credit hereunder,
and the incorporation of the Existing Letters of Credit as Letters of Credit
hereunder, shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 10.02) at or prior to 3:00 p.m., New
York City time, on July 30, 2004 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing and of the Issuing Banks to issue, amend, renew or
extend any Letter of Credit hereunder is subject to the satisfaction (or waiver
in accordance with Section 10.02) of the following conditions:

 

(a) The representations and warranties of each Borrower set forth in this
Agreement shall (except as expressly provided in the last sentence of Section
3.12) be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (except to the extent expressly made as of
another date, in which case such representations and warranties shall be true
and correct in all material respects as of such other date).

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of any Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

(c) At the time of the making of the first Loan or issuance of a Letter of
Credit, if any, when the representation in the third sentence of Section 3.12
would be required to be made, but cannot be made, then as a condition precedent
to such Borrowing or issuance of a Letter of Credit, each Borrower shall have
delivered to the Administrative Agent a Form F.R. G-3 or Form F.R. U-1, as
applicable, for each Lender, duly completed by such Borrower in conformity with
Regulation U of the Board.

 

Each Borrowing and each request for the issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by each Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all

 

47



--------------------------------------------------------------------------------

Letters of Credit have expired or terminated and all LC Disbursements shall have
been reimbursed, each Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent and each Lender:

 

(a) within 100 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Pricewaterhouse Coopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied (it being understood that the
foregoing can be satisfied by delivery of the Company’s relevant Form 10-K);

 

(b) within 55 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes (it being understood that the
foregoing can be satisfied by delivery of the Company’s relevant Form 10-Q);

 

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01 and 6.02 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
continuing under Section 6.01 or 6.02 on the date of such certificate, except as
specified in such certificate (which certificate may be limited to the extent
required by accounting rules or guidelines);

 

48



--------------------------------------------------------------------------------

(e) promptly after the same become publicly available, copies of all financial
statements, registration statements, proxy statements and periodic reports (in
each case without exhibits), filed by the Company or any Subsidiary with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be; and

 

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting a Borrower or any
Subsidiary thereof as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and the Subsidiaries in an aggregate amount exceeding
$150,000,000; and

 

(d) any other development, including without limitation any development relating
to an Environmental Liability, that results in, or could reasonably be expected
to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. (i) Each Borrower will, and will
cause each of its Significant Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (ii) each Borrower will, and will cause each of its Significant
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect the rights, licenses, permits, privileges and
franchises material to the conduct of the business of the Company and its
Subsidiaries taken as a whole; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation, dissolution or sale permitted (or not
restricted) under Section 6.04.

 

49



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. Each Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) such Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 5.05. Maintenance of Properties; Insurance. Each Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, except, in each case, where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.06. Books and Records; Inspection Rights. Each Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. Each Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

SECTION 5.07. Compliance with Laws. Each Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority, including without limitation all Environmental Laws,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only for
general corporate purposes. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X (after giving
effect to Article XI). Letters of Credit will be issued only to support
obligations incurred by the Borrowers and their subsidiaries in their business
operations.

 

50



--------------------------------------------------------------------------------

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01. Consolidated Indebtedness. The Borrowers will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness if Total Indebtedness would exceed at any one time an amount equal
to 62.5% of Total Capitalization.

 

SECTION 6.02. Leverage Ratio. The Borrowers will not permit the ratio of (a)
Total Indebtedness as of the last day of any fiscal quarter of the Company to
(b) EBITDA for the period of four consecutive fiscal quarters ending on such day
to exceed 4.0 to 1.0.

 

SECTION 6.03. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the Effective Date and (to the extent securing Indebtedness in excess of
$25,000,000) set forth in Schedule 6.03; provided that (i) such Lien shall not
apply to any other property or asset of the Company or any Subsidiary and (ii)
such Lien shall secure only those obligations which it secured on the Effective
Date;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the Effective Date prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be;

 

(d) Liens (including Liens arising in connection with any Capital Lease
Obligation) on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to, at the time of, or within 90
days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and

 

51



--------------------------------------------------------------------------------

(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

 

(e) Liens securing Indebtedness otherwise permitted pursuant to this Agreement
incurred in connection with any Capital Lease Obligation related solely to the
Gold Ore Treatment facility located near Carlin, Nevada;

 

(f) Liens securing Indebtedness otherwise permitted pursuant to this Agreement
incurred in connection with the development, construction or operation of a
project developed or constructed after the Effective Date so long as such Liens
encumber only the project itself and/or the ownership interest held by the
Company or any Subsidiary therein;

 

(g) a sale-leaseback transaction with respect to the Autoclave Equipment Plants;

 

(h) Liens not otherwise permitted by this Section 6.03 which, in the aggregate,
secure Indebtedness and other obligations not exceeding (as to the Company and
all of its Subsidiaries) $200,000,000 in aggregate principal amount at any time
outstanding, provided that not more than $75,000,000 of the Indebtedness
described above and outstanding at any time may be secured by assets located in
North America; and

 

(i) extensions, renewals or replacements of any Lien referred to in paragraphs
(b), (c), (d), (e), (f) and (g) of this Section 6.03, provided that the
principal amount of the Indebtedness or obligation secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
property originally encumbered thereby.

 

SECTION 6.04. Fundamental Changes. Neither Borrower will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (in each case, whether now owned or hereafter acquired) or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing:

 

(a) any Subsidiary may merge or consolidate with the Company or Newmont USA;

 

(b) the Company or Newmont USA may merge or consolidate with any other Person so
long as

 

(i) the Company or Newmont USA, as the case may be, is the surviving corporation
or the surviving corporation (if the surviving corporation is not the Company)
shall assume all of the Loans and other obligations of the Company or Newmont
USA, as the case may be, under

 

52



--------------------------------------------------------------------------------

this Agreement pursuant to an Assumption Agreement substantially in the form of
Exhibit C;

 

(ii) the credit rating for Index Debt of the surviving corporation from either
Moody’s or S&P immediately after such transaction is at least equal to the
credit rating for Index Debt of the Company or Newmont USA, as the case may be,
immediately prior to the initial public announcement of such transaction,
provided, that in any event the requirements of this clause (ii) shall be deemed
satisfied if the surviving corporation has a credit rating after such merger or
consolidation of at least BBB, in the case of S&P, or Baa2, in the case of
Moody’s; and

 

(iii) the surviving corporation in the case of any merger or consolidation
involving Newmont USA shall be a wholly owned Subsidiary of the Company.

 

SECTION 6.05. Intercompany Indebtedness of Guarantors. The Borrowers will not,
and will not permit any other Guarantor to create, incur, assume or permit to
exist any Indebtedness or obligations in respect of intercompany advances owed
to the Company or any other Subsidiary (other than (a) Indebtedness of Newmont
Capital Limited existing on the Effective Date and set forth on Schedule 6.05
and (b) Indebtedness or obligations in respect of intercompany advances owed to
any Subsidiary that is not a Guarantor in an aggregate principal amount not to
exceed $50,000,000 for all such Indebtedness or obligations in respect of
intercompany advances owed to any one Subsidiary) unless such Indebtedness or
obligations in respect of intercompany advances is expressly subordinated to
such Guarantor’s obligations under this Agreement and the Guarantee Agreement,
as the case may be, on terms no less favorable to the Lenders than those set
forth on Exhibit F hereto; provided that in the case of the incurrence of
Indebtedness or obligations in respect of intercompany advances after the
Effective Date that results in the aggregate principal amount of Indebtedness or
obligations in respect of intercompany advances owed by the Guarantors to the
Company or any one Subsidiary first exceeding $50,000,000, no Default or Event
of Default shall arise hereunder until the date that is 35 days after such
incurrence of Indebtedness or obligations in respect of intercompany advances
due to the absence of such subordination of Indebtedness or obligations in
respect of intercompany advances owed to the Company or such Subsidiary.

 

SECTION 6.06. Indebtedness of Certain Subsidiary Guarantors. The Company will
not permit Newmont Capital Limited or Battle Mountain Gold Company to create,
incur, assume or permit to exist any Indebtedness, other than (i) its guarantees
under the Guarantee Agreement, (ii) unsecured guarantees by it of senior
Indebtedness of the Company and/or Newmont USA, (iii) Indebtedness set forth for
it on Schedule 6.05, (iv) Indebtedness owed to the Company or any other
Subsidiary, provided that such Indebtedness is, to the extent required under
Section 6.05, expressly subordinated to its obligations under the Guarantee
Agreement on terms no less favorable to the Lenders than those set forth on
Exhibit F hereto and (v) other Indebtedness in an aggregate principal amount not
in excess of $75,000,000 at any time outstanding.

 

53



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a) either Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) either Borrower shall (i) fail to pay (1) any interest on any Loan, (2) any
reimbursement obligation in respect of any LC Disbursement, or (3) any regularly
accruing fees hereunder, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days or
(ii) fail to pay any other amount (other than an amount referred to in clause
(a) of this Article) payable under this Agreement, when and as the same shall
become due and payable, and such failure shall continue for 15 days after the
Company is notified thereof by the Administrative Agent or any Lender;

 

(c) any representation or warranty made or deemed made by or on behalf of either
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d) either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to such Borrower’s
existence) or 5.08 or in Article VI;

 

(e) either Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Company (which notice will be given at the request of any Lender);

 

(f) the Company or any Significant Subsidiary shall fail to make any payment of
principal or interest (and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to the period of grace, if any, provided in the instrument or agreement
relating to such Material Indebtedness);

 

(g) any event or condition occurs that results in any such Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Indebtedness or any trustee or agent on its or their behalf
to cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;

 

54



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Significant Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

 

(i) either Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for a Borrower or any Significant Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action for the purpose of effecting any of the foregoing;

 

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against a Borrower, any Significant
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of a Borrower or any Significant Subsidiary to enforce any
such judgment;

 

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(l) a Change in Control shall occur;

 

(m) a Borrower or any Significant Subsidiary (i) shall fail to make any payment
or delivery in respect of any Material Commodity Hedging Indebtedness, and (ii)
after giving effect to any applicable notice requirement or grace period, there
occurs a liquidation of, an acceleration of obligations under, or an early
termination of, the Commodity Hedging Agreement under which such Material
Commodity Hedging Indebtedness arises, and (iii) such Borrower or such
Significant Subsidiary shall fail to make any payment due under such Commodity
Hedging Agreement as a result of such liquidation, acceleration or early
termination within the period provided under such Commodity Hedging Agreement;
or

 

55



--------------------------------------------------------------------------------

(n) the Guarantee Agreement shall cease to be or shall not be enforceable with
respect to any Guarantor or any Guarantor shall assert in writing that the
Guarantee Agreement or any guarantee thereunder has ceased to be or is not
enforceable;

 

then, and in every such event (other than an event with respect to a Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by each Borrower; and in case of any
event with respect to a Borrower described in clause (h) or (i) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
and, together with accrued interest thereon and all fees and other obligations
of the Borrowers accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

In order to expedite the transactions contemplated by this Agreement, JPMorgan
is hereby appointed to act as Administrative Agent on behalf of the Lenders and
the Issuing Banks. Each of the Lenders and the Issuing Banks hereby irrevocably
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

The Administrative Agent shall have the same rights and powers in its capacity
as a Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent, and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the any Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing

 

56



--------------------------------------------------------------------------------

by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 10.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Borrower or any Subsidiary
that is communicated to or obtained by the Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 10.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent shall not be deemed to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by a Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs and the provisions of Section 10.03 shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and

 

57



--------------------------------------------------------------------------------

shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Banks, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as the Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After an Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document, any
related agreement or any document furnished hereunder or thereunder.

 

ARTICLE IX

 

Guarantee

 

In order to induce the Lenders to extend credit hereunder, each Borrower (a
“Borrower Guarantor”) hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the Obligations of the other
Borrower (the “Guaranteed Obligations”). Each Borrower Guarantor further agrees
that the due and punctual payment of the Guaranteed Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee hereunder notwithstanding any
such extension or renewal of any Guaranteed Obligation.

 

Each Borrower Guarantor waives presentment to, demand of payment from and
protest to the other Borrower of any of the Guaranteed Obligations, and also
waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of each Borrower Guarantor hereunder shall not be
affected by (a) the failure of any Lender or Issuing Bank to assert any claim or
demand or to enforce any right or remedy against the other Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Guaranteed

 

58



--------------------------------------------------------------------------------

Obligations; (c) any rescission, waiver, amendment or modification of, or
release from, any of the terms or provisions of this Agreement or any other Loan
Document or agreement; (d) the failure or delay of any Lender or Issuing Bank to
exercise any right or remedy against any other guarantor of the Guaranteed
Obligations; (e) the failure of any Lender or Issuing Bank to assert any claim
or demand or to enforce any remedy under any Loan Document or any other
agreement or instrument; (f) any default, failure or delay, wilful or otherwise,
in the performance of the Guaranteed Obligations; or (g) any other circumstance,
act, omission or delay to do any other act which may or might in any manner or
to any extent vary the risk of the Borrower Guarantor or otherwise operate as a
discharge of or a defense available to, the Borrower Guarantor as a matter of
law or equity or which would impair or eliminate any right of the Borrower
Guarantor to subrogation.

 

Each Borrower Guarantor further agrees that its guarantee hereunder constitutes
a promise of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by any Lender to any
balance of any deposit account or credit on the books of any Lender in favor of
the other Borrower or any Subsidiary or any other Person.

 

The obligations of each Borrower Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason other than the
indefeasible payment in full in cash of the Guaranteed Obligations, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Guaranteed Obligations, any impossibility in the performance of the Guaranteed
Obligations or otherwise.

 

Each Borrower Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by any Lender or Issuing Bank upon the bankruptcy or
reorganization of the other Borrower or otherwise.

 

In furtherance of the foregoing and not in limitation of any other right which
any Lender or Issuing Bank may have at law or in equity against each Borrower
Guarantor by virtue hereof, upon the failure of the other Borrower to pay any
Guaranteed Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, such
Borrower Guarantor hereby promises to and will, upon receipt of written demand
by the Administrative Agent, forthwith pay, or cause to be paid, to the
Administrative Agent for distribution to the applicable Lenders or Issuing Banks
in cash an amount equal the unpaid principal amount of such Guaranteed
Obligation.

 

Upon payment in full by a Borrower Guarantor of any Guaranteed Obligation, each
Lender and Issuing Bank shall, in a reasonable manner, assign to such Borrower
Guarantor the amount of such Guaranteed Obligation owed to such Lender or

 

59



--------------------------------------------------------------------------------

such Issuing Bank and so paid, such assignment to be pro tanto to the extent to
which the Guaranteed Obligation in question was discharged by such Borrower
Guarantor, or make such disposition thereof as such Borrower Guarantor shall
direct (all without recourse to any Lender or Issuing Bank and without any
representation or warranty by any Lender or Issuing Bank). Upon payment by a
Borrower Guarantor of any sums as provided above, all rights of such Borrower
Guarantor against the other Borrower arising as a result thereof by way of right
of subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by the other Borrower to the Lenders or Issuing Banks (it being
understood that, after the discharge of all the Obligations due and payable from
such other Borrower, such rights may be exercised by the Borrower Guarantor
notwithstanding that the other Borrower may remain contingently liable for
indemnity or other Obligations).

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(a) if to the Company, to it at 1700 Lincoln Street, Denver, CO 80203, Attention
of Treasurer (Telecopy No. 303-837-6011);

 

(b) if to Newmont USA, to it in care of the Company as provided in paragraph (a)
above;

 

(c) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and Agency
Services Group, 1111 Fannin, 10th Floor, Houston, Texas 77002, Attention of
Maryann Bui (Telecopy No. (713) 750-2358), with a copy to JPMorgan Chase Bank,
270 Park Avenue, New York 10017, Attention of James H. Ramage (Telecopy No.(212)
270- 1063);

 

(d) if to the Swingline Lender, to JPMorgan Chase Bank, Loan and Agency Services
Group, One Chase Manhattan Plaza, 8th Floor, New York, New York 10081, Attention
of Deirdre Wall (Telecopy No. (212) 552-7490), with a copy to JPMorgan Chase
Bank, 270 Park Avenue, New York 10017, Attention of James H. Ramage (Telecopy
No.(212) 270-1063);

 

(e) if to any Issuing Bank, to it at the address most recently specified by it
in a notice delivered to the Administrative Agent and the applicable Borrower;

 

(f) if to any Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire; and

 

60



--------------------------------------------------------------------------------

(g) notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the applicable Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

 

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under any other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by either Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or the issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of such
Default at the time.

 

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
by the Borrowers and the Administrative Agent with the consent of the Required
Lenders (and, additionally, in each case, if its rights and obligations are
affected thereby, the Swingline Lender), or in the case of any other Loan
Document, each applicable Guarantor; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or the amount of any LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
to any Lender hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or the scheduled date of payment of any LC Disbursement, or any
interest thereon (other than a waiver of post-default additional interest as
specified in Section 2.13(d)), or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change

 

61



--------------------------------------------------------------------------------

Section 2.18(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender affected
thereby, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, or (vi) release either Borrower from its
obligations under Article IX, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, Issuing Bank or the Swingline Lender.

 

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and their Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facility provided for herein, the preparation and administration of
the Loan Documents or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent or, after the
occurrence of a Default or Event of Default, any Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b) The Borrowers shall indemnify the Administrative Agent, each Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding (regardless of whether any Indemnitee is a party
thereto) relating to (i) the execution or delivery of any Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties to
the Loan Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by

 

62



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries, or any Environmental Liability related
in any way to the Company or any of its Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee.

 

(c) To the extent that the Borrowers fail to pay any amount required to be paid
by them to the Administrative Agent or any Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, such Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought), of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void). Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit) and the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b) Any Lender may assign to one or more commercial banks or other financial
institutions all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it and amounts in respect of Letters of Credit at the time owing to it);
provided that (i) each of the Company (except in the case of an assignment to a
Lender or an Affiliate of a Lender), the Administrative Agent and any Issuing
Bank (and, in the case of an assignment of all or a portion of any Lender’s
obligations in respect of its Swingline Exposure, the Swingline Lender) must
give their prior written consent to such assignment

 

63



--------------------------------------------------------------------------------

(which consents shall not be unreasonably withheld), (ii) except in the case of
an assignment to a Lender or an Affiliate of a Lender, any assignment of less
than the entire remaining amount of the assigning Lender’s Commitment, or any
assignment to more than one assignee, shall in each case be subject to the prior
written consent of the Company, (iii) the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent), if less than the entire remaining amount of the assigning
Lender’s commitment, shall not in any event be less than $5,000,000 unless each
of the Company and the Administrative Agent otherwise consent, (iv) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iv) shall not apply to rights in respect of outstanding Competitive
Loans, (v) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, and (vi) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and provided further that (i) any consent of the Company
otherwise required under the first proviso to this paragraph shall not be
required if an Event of Default under clause (h) or (i) of Article VII
(including in respect of Newmont USA) has occurred and is continuing and (ii)
notwithstanding any other provision in this paragraph (b) (including the
preceding clause (i) of this proviso), the prior written consent of the Company
shall be required in the case of any assignment to a Person referred to in
clause (v) of Section 10.04(e). Subject to acceptance and recording thereof
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15,2.16, 2.17 and 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.

 

(c) The Administrative Agent, acting for this purpose as an agent of each
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower, any

 

64



--------------------------------------------------------------------------------

Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(d) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(e) Any Lender may sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans and
LC Disbursements owing to it); provided that (i) unless the Participant is an
Affiliate or an affiliated funding vehicle of such Lender, the Company’s
consent, in its sole discretion, shall be required for the sale of such
participation, (ii) such Lender’s obligations under this Agreement shall remain
unchanged, (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iv) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (v) notwithstanding any other
provision in this paragraph (e), no Lender may, without the Company’s prior
written consent, sell participations in any Loan, Commitment or LC Disbursements
to Persons (other than banks and similar financial institutions) that are
engaged in the gold or minerals business and which are designated in writing
from time to time by the Company as Persons that are ineligible to participate
in Loans or LC Disbursements and Commitments; provided further that any consent
of the Company otherwise required under the first proviso to this paragraph
(other than any consent required under clause (v) of this paragraph) shall not
be required if an Event of Default under clause (h) or (i) of Article VII
(including in respect of Newmont USA) has occurred and is continuing. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (i), (ii) or (iii) of the
first proviso to Section 10.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

65



--------------------------------------------------------------------------------

(f) A Participant or, in the case of an assignment to a Lender or an Affiliate
of a Lender, the assignee shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 unless the Company is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company, to comply with Section 2.17(e) as though it were a
Lender.

 

(g) Each Lender agrees that it will only provide to a Participant information
relating to the Company and its Subsidiaries that (x) is or becomes generally
available to the public other than as a result of a disclosure by such Lender or
its agents, employees or advisors or (y) becomes available on a nonconfidential
basis, in each case other than from a source which is bound by a confidentiality
agreement with the Company.

 

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and the issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents

 

66



--------------------------------------------------------------------------------

and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Agreement by telecopy
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 10.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions of such Loan Document; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Borrower
against any of and all the obligations of the Borrowers now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to and shall not limit other rights and remedies (including
other rights of setoff) which such Lender may have.

 

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

(b) Each Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Borrower or its properties
in the courts of any jurisdiction.

 

67



--------------------------------------------------------------------------------

(c) Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

 

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or self-regulatory body, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to any assignee or prospective
assignee of any of its rights or obligations under this Agreement, (g) with the
consent of any Borrower or (h) to the

 

68



--------------------------------------------------------------------------------

extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a nonconfidential basis from a source other
than a Borrower not subject (to the knowledge of such Lender) to a
confidentiality agreement with a Borrower. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by a Borrower; provided that, in the case of information received
from a Borrower after the Effective Date, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything herein to the contrary or in any other written or oral understanding or
agreement to which the parties hereto are parties or by which they are bound,
the parties to this Agreement agree that (i) any obligations of confidentiality
contained herein and therein do not apply and have not applied from the
commencement of discussions between the parties to the tax treatment and tax
structure of the transactions contemplated by the Loan Documents and (ii) each
party (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by the Loan
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure; provided that tax treatment and tax structure shall not include the
identity of any existing or future party (or any affiliate of such party) to
this Agreement or any other Loan Document, to the extent, in the case of this
proviso, not relevant to an understanding of the tax treatment or tax structure
of the Transactions contemplated by this Agreement or any other Loan Document,
and provided further that each party recognizes that the privilege each has to
maintain, in its sole discretion, the confidentiality of a communication
relating to the transactions contemplated by the Loan Documents, including a
confidential communication with its attorney or a confidential communication
with a federally authorized tax practitioner under Section 7525 of the Code, is
not intended to be affected by the foregoing.

 

SECTION 10.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest

 

69



--------------------------------------------------------------------------------

thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

SECTION 10.14. USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Act.

 

ARTICLE XI

 

Treatment of Loans for Purposes of Regulation U

 

SECTION 11.01. Treatment for Purposes of Regulation U. The Borrowers and the
Lenders agree that, (i) if at any time the proceeds of any Loans are to be used
in any manner which would cause such Loans to be classified as “purpose loans”
under Regulation U of the Board (all such Loans being herein referred to as
“Purpose Loans” and all other Loans being herein referred to as “Non-Purpose
Loans”), and (ii) if at the time of the making of any Loan after giving effect
to which Purpose Loans are outstanding and the representation contained in the
third sentence of Section 3.12 cannot be made, the Borrowers shall so notify the
Administrative Agent (and the Administrative Agent shall so notify the Lenders)
prior to the making of each such Loan (specifying the amount to be so used) and,
from and after such date, this Article XI shall apply.

 

SECTION 11.02. Allocation of Credit. The Loans made hereunder by each Lender
shall at all times be treated for purposes of Regulation U as three separate
extensions of credit (the “A Credit”, the “B Credit” and the “C Credit” of such
Lender; collectively, the “A Credits”, the “B Credits” and the “C Credits”), as
follows:

 

(a) the principal amount of the A Credit of such Lender shall be an amount equal
to the aggregate of the A Portions of all Purpose Loans made by such Lender (for
purposes of this Article XI, the “A Portion” of any Purpose Loan shall be a
portion of the original principal amount of such Purpose Loan equal to such
Lender’s Commitment Percentage of the maximum loan value of the Margin Stock
(including the Margin Stock to be purchased with such Purpose Loan) referred to
in Section 11.03 (a) (minus any part of such Margin Stock allocated by such
Lender under this paragraph (a) to prior Purpose Loans made by it) as determined
by such Lender at the time of the making of such Purpose Loan in accordance with
Regulation U) minus all payments and prepayments applied thereto in accordance
with Sections 11.03 (a) and (b) and Section 11.04;

 

(b) the principal amount of the B Credit of such Lender shall be an amount equal
to the aggregate of the B Portions of all Purpose Loans made by such Lender (for
purposes of this Article XI, the “B Portion” of any Purpose Loan shall mean the
difference between the original principal amount of such Purpose Loan and the

 

70



--------------------------------------------------------------------------------

A Portion of such Purpose Loan) minus all payments and prepayments applied
thereto in accordance with Sections 11.03(a) and (b) and Section 11.04; and

 

(c) the principal amount of the C Credit of such Lender shall be an amount equal
to the aggregate of the portions (the “C Portions”) of all Loans made by such
Lender other than the A Portions and the B Portions of such Loans minus all
payments and prepayments applied thereto in accordance with Sections 11.03 (a)
and (b) and Section 11.04.

 

SECTION 11.03. Allocation of Collateral. (a) The benefits of negative pledges in
favor of the Lenders (direct and indirect) in the Margin Stock and the proceeds
thereof provided for by this Agreement shall be allocated to the payment of the
principal of and interest on the A Credits of the Lenders and of all other
amounts payable by the Borrowers under this Agreement in connection with the A
Credits (collectively, the “A Credit Amounts”); after the payment in full of the
A Credit Amounts such benefits shall be allocated to the payment of the
principal of and interest on first the B Credits of the Lenders and of all other
amounts payable by the Borrowers under this Agreement in connection with the B
Credits (collectively, the “B Credit Amounts”) and second the C Credits of the
Lenders and of all other amounts payable by the Borrower under this Agreement in
connection with the C Credits (collectively, the “C Credit Amounts”). Each
Borrower agrees that it shall not, and shall not permit any of its subsidiaries
to, sell, transfer or otherwise dispose of any shares of Margin Stock, or
otherwise withdraw or substitute any direct or indirect security for any Purpose
Loans, unless after giving effect thereto and to any prepayments of Loans to be
made in connection therewith, such sale, transfer, disposition or other
withdrawal or substitution would be permissible under Section 221.3(f) of
Regulation U.

 

(b) The benefits of the negative pledges in favor of the Lenders (direct and
indirect) in the assets of the Borrowers other than Margin Stock provided for by
this Agreement shall be allocated first to the payment of the B Credit Amounts
and second to the payment of the C Credit Amounts; and only after the payment in
full of all B Credit Amounts and C Credit Amounts, to the payment of the A
Credit Amounts.

 

(c) Each Lender will mark its records to identify irrevocably the A Credit of
such Lender with the benefits described in paragraph (a) of this Section 11.03
and the B Credit of such Lender with the benefits described in paragraph (b) of
this Section 11.03 upon which it is relying as security for the B Credit and the
C Credit of such Lender with the benefits described in paragraph (b) of this
Section 11.03 upon which it is relying as security for the C Credit.

 

(d) In order to better enable the Lenders to comply with paragraph (c) of this
Section 11.03, Purpose Loans shall be treated as separate and distinct “Loans”
(A Credits, being credits for which the Lender is relying upon Margin Stock as
security and B Credits, being credits for which the Lender is relying upon
assets other than Margin Stock as security) and shall be treated as separate and
distinct from Non-Purpose Loans (C Credits, being credits for which the Lender
is relying as security on assets other than the assets required to secure the A
Credits and B Credits) for purposes of borrowings,

 

71



--------------------------------------------------------------------------------

payments, prepayments and conversions of Loans under this Agreement and the
determination of Interest Periods with respect thereto.

 

SECTION 11.04. Allocation of Payments. Except as otherwise specifically provided
in this Agreement (but in any event subject to the requirements of Regulation
U), all payments and prepayments by the Borrowers of the Loans shall be applied
first to the payment or prepayment of the A Credits, second to the payment or
prepayment of the B Credits and third to the payment or prepayment of the C
Credits, provided that each such payment and prepayment made with funds derived
from assets subject to the provisions of paragraph (b) of Section 11.03 shall be
applied first to the payment or prepayment of the B Credit Amounts, second to
the payment or prepayment of the C Credit Amounts and third to the payment or
prepayment of the A Credit Amounts; and provided further, that each such payment
and prepayment made with funds derived from assets subject to the provisions
referred to in paragraph (a) of Section 11.03 shall be applied first to the
payment or prepayment of the A Credit Amounts, second to the payment or
prepayment of the B Credit Amounts and third to the payment or prepayment of the
C Credit Amounts.

 

SECTION 11.05. Information. The Borrowers will furnish to each Lender, prior to
the making of any Loan or at any time thereafter upon the request of such
Lender, such information as such Lender may require to distinguish between
Purpose Loans and Non-Purpose Loans and to determine the A, B and C Portions
thereof, and from time to time such other information as such Lender may require
to comply with paragraphs (c) and (d) of Section 11.03 and with Sections 11.04
and to further determine compliance with Regulation U, and such documents as
such Lender may require to comply with Regulation U.

 

SECTION 11.06. Individual Lender Responsibility. Each Lender shall be
responsible for its own compliance with and administration of the provisions of
this Article XI, and the Administrative Agent shall have no responsibility for
any determinations or allocations (including, without limitation, any
allocations of payments or prepayments) made or to be made by any Lender as
required by such provisions. Notwithstanding anything else provided herein,
nothing contained in this Article XI shall bind any Lender to act (or to fail to
act) in any manner that could cause such Lender to violate, or could result in
the violation of, any applicable law, rule, regulation or order of any
Governmental Authority.

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NEWMONT MINING CORPORATION,

    by  

/s/ Thomas P. Mahoney

       

Name:

 

Thomas P. Mahoney

       

Title:

 

Vice President and Treasurer

             

NEWMONT USA LIMITED,

    by  

/s/ Thomas P. Mahoney

       

Name:

 

Thomas P. Mahoney

       

Title:

 

Vice President and Treasurer

              JPMORGAN CHASE BANK, individually
and as Administrative Agent and as a
Swingline Lender     by  

/s/ James H. Ramage

       

Name:

 

James H. Ramage

       

Title:

 

Managing Director

 

73



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution:

The Bank of Nova Scotia

by  

/s/ Mark Sparrow

   

Name:

 

Mark Sparrow

   

Title:

 

Director

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution:

The Royal Bank of Scotland plc

by  

/s/ Dale Williams

   

Name:

 

Dale Williams

   

Title:

 

Senior Director

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution:

CITICORP USA, INC.

by  

/s/ Daniel J. Miller

   

Name:

 

Daniel J. Miller

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont
Mining Corporation Credit
Agreement dated as of July 30, 2004 Name of Institution:

 

HSBC Bank USA National Association by  

/s/ William S. Edge III

   

Name:

 

William S. Edge III

   

Title:

 

S.V.P

 



--------------------------------------------------------------------------------

Signature Page to the Newmont
Mining Corporation Credit
Agreement dated as of July 30, 2004 Name of Institution:

 

UBS Loan Finance LLC by  

/s/ Willfred V. Salmt

   

Name:

 

Willfred V. Salmt

   

Title:

 

Director

       

Banking Products

       

Services, US

by  

/s/ Joselin Fernandes

   

Name:

 

Joselin Fernandes

   

Title:

 

Associate Director

       

Banking Products

       

Services, US

 



--------------------------------------------------------------------------------

Signature Page to the Newmont
Mining Corporation Credit
Agreement dated as of July 30, 2004 Name of Institution:

 

SUMITOMO MITSUI BANKING CORPORATION by  

/s/ Al Galluzzo

   

Name:

 

Al Galluzzo

   

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont
Mining Corporation Credit
Agreement dated as of July 30, 2004

Name of Institution:

Australia and New Zealand Banking

Group limited

by

 

/s/ R. Scott McInnis

   

Name:

 

R. Scott McInnis

   

Title:

 

Country Head - USA

 



--------------------------------------------------------------------------------

Signature Page to the Newmont
Mining Corporation Credit
Agreement dated as of July 30, 2004

Name of Institution:

Banco Bllbao Vizcaya Argentaria

by

 

/s/ Hector O.Villegas

   

Name:

 

Hector O.Villegas

   

Title:

 

Vice President

       

Global Corporate Banking

 

/s/ Santiago Hernandez Santiago Hernandez Vice President Global Corporate
Banking

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution: Bank of Montreal, Chicago Branch

by:

 

/s/ Bruce Pietka

   

Name:

 

Bruce Pietka

   

Title:

 

Vice-President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

BNP Paribas

by

 

/s/ Mark Cox

   

Name:

 

Mark Cox

   

Title:

 

Director

by

 

/s/ Larry Robinson

   

Name:

 

Larry Robinson

   

Title:

 

Director

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit Agreement

dated as of June 23, 2004

Name of Institution:

The Bank of Tokyo-Mitsubishi, Ltd.

Houston Agency

by

 

/s/ Donald W. Herrick, Jr.

   

Name:

 

Donald W. Herrick, Jr.

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution:

 

CIBC INC.

by

 

/s/ Geraldine Kerr

   

Name:

 

Geraldine Kerr

   

Title:

 

Executive Director

CIBC World Markets Corp. As Agent

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Commonwealth Bank of Australia

by

 

/s/ Laurie C. Tuzo

   

Laurie C. Tuzo

Head of North America,

Global Institutional Banking

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

CALYON New York Branch by   /s/ Georges Romano    

Name:

 

Georges Romano

   

Title:

 

Director

by   /s/ James F. Guidera    

Name:

  James F. Guidera    

Title:

 

Managing Director

 



--------------------------------------------------------------------------------

Signature Page to the Newmont Mining

Corporation Credit Agreement dated as

of July 30, 2004

Name of Institution: Deutsche Bank AG New York Branch by   /s/ Michael
Starmer-Smith    

Name:

 

Michael Starmer-Smith

   

Title:

 

Managing Director

by   /s/ Joel Makowsky    

Name:

 

Joel Makowsky

   

Title:

 

Director

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution: Mizuho Corporate Bank, Ltd. by   /s/ Greg Botshon    

Name:

 

Greg Botshon

   

Title:

 

Senior Vice President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution: Royal Bank of Canada by   /s/ Suzanne Kaicher    

Name:

 

Suzanne Kaicher

   

Title:

 

Attorney-in-Fact

 



--------------------------------------------------------------------------------

Signature Page to the Newmont

Mining Corporation Credit

Agreement dated as of July 30, 2004

Name of Institution: UFJ Bank Limited by   /s/ John T. Feeney    

Name:

 

John T. Feeney

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont Mining Corporation Credit Agreement dated as of
July 30, 2004

Name of Institution:

The Bank of New York

by

 

/s/ John N. Watt

   

Name:

 

John N. Watt

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont Mining Corporation Credit Agreement dated as of
July 30, 2004

Name of Institution:

US Bank, N.A.

by

 

/s/ Thomas McCarthy

   

Name:

 

Thomas McCarthy

   

Title:

 

Vice President

 



--------------------------------------------------------------------------------

Signature Page to the Newmont Mining Corporation Credit Agreement dated as of
July 30, 2004

Name of Institution:

Wells Fargo Bank, N.A.

by

 

/s/ Art Krasny

   

Name:

 

Art Krasny

   

Title:

 

Relationship Manager

 



--------------------------------------------------------------------------------

Signature Page to the Newmont Mining Corporation Credit Agreement dated as of
July 30, 2004

Name of Institution:

WestLB AG, New York Branch

by

 

/s/ Walter T. Duffy III

   

Name:

 

Walter T. Duffy III

   

Title:

 

Director

by

 

/s/ Paul Verdi

   

Name:

 

Paul Verdi

   

Title:

 

Associate Director

 



--------------------------------------------------------------------------------

Signature Page to the Newmont Mining Corporation Credit Agreement dated as of
July 30th, 2004 Société Générale

by

 

/s/ Chris Henstock

   

Name:

 

Chris Henstock

   

Title:

 

Director

 